United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 18, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-40921
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

OSCAR SALAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-02-CR-1187
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Oscar Salas on direct appeal

has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).       Salas has not filed a

response to counsel’s Anders brief.       Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.